Citation Nr: 0327101	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for disability manifested 
by loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1993, a 
statement of the case was issued in May 1998, and a 
substantive appeal was received in May 1998.  The veteran 
testified at a personal hearing at the RO in October 1998.  

In a written statement received in September 1999, the 
veteran requested a hearing before a member of the Board at 
the RO.  The Board remanded this matter in October 1999 in 
order to have such a hearing scheduled.  However, the veteran 
failed to report for his hearing before a member of the Board 
at the RO, scheduled for June 2001, without any good cause 
for his failure to appear, and he has not otherwise expressed 
a desire to rescheduled that hearing.  In January 2003, the 
Board undertook additional development of the evidence.


REMAND

As noted in the introduction, in January 2003, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeal for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veteran Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).

The Board's January 2003 development memorandum requested 
that a VA ear examination be conducted pertaining to the 
above claimed disabilities.  A review of the record shows 
that all development requested has been completed, including 
receipt of the VA ear examination report conducted in May 
2003.  However, the May 2003 VA ear examiner indicated in the 
report that a diagnosis could not be made at that time and 
that further testing and evaluation was necessary.  
Additionally, it appears from the report that the examiner 
referred the veteran to a hearing and balance examination, 
however, this examination report, if in existence, is not 
part of the record.  Further development is therefore 
required.  Moreover, the medical evidence from development 
has not received initial consideration from the RO.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The results from any VA balance and 
hearing examination conducted should be 
obtained and associated with the claims 
file, including copies of any tests 
performed.  The claims file, to include 
the results from any VA balance and 
hearing examination and/or additionally 
testing, should then be provided to the 
May 2003 VA examiner in order for the 
examiner to review the findings and opine 
as to the nature of the veteran's current 
disability manifested by loss of balance.  
Any additional testing and examination 
should be performed.  The examiner should 
then determine (based on a review of the 
evidence) whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's current 
disability manifested by loss of balance, 
if any, is etiologically related to his 
active duty service or etiologically 
related to his service-connected 
tinnitus, perforation of the left 
tympanic membrane, and/or bilateral 
hearing loss.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine is service connection is 
warranted for any separate disability 
manifested by loss of balance on both a 
direct and secondary basis.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




